EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Authorization for this examiner’s amendment was given after a communication with Mr. Robert D. Fish (Reg. No. 33,880), the undersigned, as indicated in the interview summary.

3.	The application has been amended as follows:
IN THE CLAIMS:
The claims of the invention have been amended as follows:
1. (Currently Amended) A method for configuring workloads, comprising:
identifying workloads of a non-tenant-aware application and a set of application characteristics for each of the identified workloads; 
creating a partition of the workloads in reference to a partition application characteristic;
grouping the created partition of the workloads into a plurality of workload sub-partitions as a function of a common workload characteristic; 
assigning each partition of the workloads to a set of cloud resources as a function of the partition application characteristic and a characteristic of the set of cloud resources;

ranking each one of plurality of workload assignment maps based on a set of rules.

2. (Currently Amended) The method of claim 1 wherein is the set of application characteristics is selected from the group consisting of software components, software dependencies, hardware dependencies, and application environment contexts.

3. (Currently Amended) The method of claim 2 wherein the set of application characteristics is selected from the group consisting of hardware characteristics, software characteristics, and network characteristics.

4. (Currently Amended) The method of claim 1 wherein the characteristic of the set of cloud resources is selected from the group consisting of hardware characteristics, software characteristics, and network characteristics.

5. (Cancelled)
.
	6. (Currently Amended) The method of claim 1 wherein the set of rules comprise a permutation desirability metric for a workload assignment map, a user cost metric, a user efficiency metric, a security metric and a scalability metric.
ALLOWABLE SUBJECT MATTER
4.	Terminal disclaimer has been filed December 31, 2020 and approved on 1/4/2021.

5.	Claims 1-4 and 6 (renumbered as claims 1-5) are allowable over the prior art of record.

6.	This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104(e). In this case, the substance of amendments and applicant's remarks filed on 12/17/2020 with respect to the claim limitation point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 13202.14).

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  





9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Philip B Tran/
Primary Examiner, Art Unit 2455
January 04, 2021